Appeals by the plaintiff from (1) an order of the Supreme Court, Kings County . (Rigler, J.), dated June 27, 1990, and (2) an order of the same court, dated October 3, 1990, denying reargument.
Ordered that the appeal from the order dated October 3, 1990, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated June 27, 1990, is affirmed for reasons stated by Justice Rigler at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs. Lawrence, J. P., Miller, O’Brien and Pizzuto, JJ., concur.